UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7296



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DAVID ELIJAH SMITH, a/k/a Miami Dave, a/k/a
Jerry Lee Brown, a/k/a Michael Knight, a/k/a
David Jones,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Terrence W. Boyle,
Chief District Judge. (CR-93-16)


Submitted: February 19, 2004              Decided:   February 25, 2004


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Elijah Smith, Appellant Pro Se.   Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           David Elijah Smith appeals the district court’s order

denying his motion filed pursuant to 18 U.S.C. § 3582 (2000).           We

have   reviewed   the   record    and     find   no   reversible    error.

Accordingly, we deny Smith’s motion for appointment of counsel and

affirm on the reasoning of the district court.           See United States

v. Smith, No. CR-93-16 (E.D.N.C. June 24, 2003).          We dispense with

oral   argument   because   the   facts    and   legal    contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                   AFFIRMED




                                  - 2 -